DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of the lack of sufficient structural and/or functional language are as follows: (claim 1) in “defining an interior”, it is unclear in the context of the claim language what exact element includes the interior; (claim 1) it is unclear how and in what way a lever can define an aperture, in the context of the claim language; (claim 1) it is unclear if the “ejector pin” is in anyway related to the earlier cited pins, and what exactly is intended to be rejected, in the context of the claim language; (claim 1) the intended structural and/or functional purpose of “a lever having a first end and second end… to the button support” is unclear and not understood in the context of the claim language. 
The same or similar 112 issues as above are found through several of the remaining claims, particularly claims 7 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima at al., US Patent 9,318,282.  
Regarding claim 1, Nakajima provides much of the claimed invention, including a push button assembly, broadly capable of use for a type of a cooking appliance, the push button assembly comprising a button (including the top portion of 5); a button base (extending from the top portion of 5—see figures 4and 5) coupled to the button thereby defining an interior; a button support (including 22 and 21) coupled to the button and disposed within the interior, the
button support having a first boss 32 defining a first channel and a second boss 29 defining a second channel; a first bearing (including 12a) slidably received within the first channel and a second bearing (including 12a) slidably received within the second channel (see figure 5); what is broadly considered a first pin 14 and a second pin 14 coupled with the button base, the first pin is at least broadly considered to be slidably received within the first bearing and the second pin slidably received within the second bearing (see figure 5). 
	Regarding claim 1, Nakajima does not explicitly show a lever having a first end and second end, the lever defining an aperture configured to receive the first bearing wherein an ejector pin is proximate to the first end of the lever and the second end of the lever is proximate to the button support, as claimed.  Such a configuration is provided for operation of a mechanical unlocking/unlatching element in the design of Nakajima.  Nakajima does show contacts 60 for operation of a keyboard.  The examiner serves Official Notice that the general concept of controlling mechanical elements using the engagement of electronic contacts by push button means, such as to control electronic motor or solenoid via electronic circuitry, and thereby operate lever means, particularly for the operating of a unlocking or unlatching device.  Equivalently, it is also well known and established in the art of push button devices to utilize the longitudinally arranged structure of a push button assembly to operate, as best understood, a lever and ejector pin arrangement.  Although Nakajima is provided in the environment of a keyboard application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present invention to have included, as best understood, the claimed general lever and ejector pin structure, particularly when using a push button design similar to the device of Nakajima in an application involving the operation of a mechanical element via push button, such as for a unlocking or unlatching element, for the purpose of providing sufficient mechanical operation for the designed outcome via push button.   
  Claims 7, 13, 17, and 19 are rejected with the same or similar reasoning as above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675